Citation Nr: 0718178	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1962 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2003 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

In May 2005, the Board denied the claims.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Secretary of Veterans Affairs 
(Secretary) and the veteran, through an attorney, filed a 
Joint Motion for Remand and to Stay Proceedings.  In November 
2005, the Court granted the motion, vacated the Board's 
decision, and remanded the case to the Board.  The Board then 
remanded the case for additional development in June 2006.  
The requested development has since been completed, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The post-traumatic stress disorder has not caused 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.

2.  The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 50 percent disabling; 
onychomycosis and dermatophytosis of the hands and fee with 
excision of toenails, rated as 30 percent disabling; and an 
abrasion of the right hand, rated as noncompensably 
disabling.  His combined disability rating is 70 percent.

3.  The veteran has completed a high school education, and 
was gainfully employed for many years as a painter and a 
mechanic for a railroad.  

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2002, April 2004 and June 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The veteran's initial duty-to-assist letter 
was provided before the adjudication of his claims.  The 
Board also notes that in February 2007 additional notice was 
provided regarding potential effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To An Increased Rating For Post-Traumatic 
Stress Disorder, Currently Rated As 50 Percent Disabling.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected post traumatic stress disorder.  The 
veteran's DD 214 reflects that he was in the United States 
Navy from February 1962 to June 1966, and was awarded the 
Vietnam Service Medal.  

The RO originally denied service connection for PTSD in a 
decision of November 1983 on the basis that the veteran did 
not meet the criteria for a diagnosis of that disorder, and 
that it was questionable whether he had been exposed to a 
stressor.  The veteran later reopened the claim.  A VA mental 
disorders examination  conducted in June 1996 resulted in 
diagnoses of post-traumatic stress disorder and major 
depression.  A VA hospital summary dated in August 1996 also 
reflects a diagnosis of PTSD.  The veteran also presented 
documentation pertaining to a fire aboard his ship in service 
in which two persons were killed and 29 injured.  
Subsequently, in a rating decision of December 1996, the RO 
granted service connection for post-traumatic stress disorder 
with major depression, and assigned a 30 percent disability 
rating effective from March 29, 1996, plus a 100 percent 
rating under 38 C.F.R. § 4.29 from May 22, 1996, to July 1, 
1996, with the rating reverting to 30 percent thereafter.  In 
a decision of January 2001, the RO assigned a 50 percent 
rating effective from December 16, 2000.  The veteran 
appealed these decisions, and in June 2001, the Board granted 
a 100 percent rating for PTSD with major depression prior to 
January 9, 1999, and a 50 percent rating effective from 
January 9, 1999.  

In November 2002, the veteran again requested an increased 
rating.  The RO denied that request, and the veteran 
perfected the current appeal.   

The evidence which pertains to the current severity of the 
disorder includes VA treatment records, plus the reports of 
VA examinations including the report of a PTSD examination 
conducted by the VA in January 2003, a VA medical record 
dated in April 2004, and VA psychiatric examination and 
testing reports dated in July and August 2006.  

After considering all of the evidence of record, however, the 
Board finds that the veteran's psychiatric disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships.  
Such findings generally are not reflected in the medical 
evidence.  On the contrary, the examination reports and 
treatment records specifically note that the veteran does not 
have most of these symptoms.  For example, on examination in 
January 2003, it was reported that his prior suicide attempt 
had been in 1976, and he was not currently suicidal.  It was 
also reported that he had felt suicidal in 1995.  However, he 
specifically indicated that he would no longer consider 
hurting himself because he had been drinking at the time of 
his previous suicide attempt.   Similarly, the VA psychiatric 
examination report dated in July 2006 reflects that the 
examiner stated that there was no presence of suicidal 
thoughts.  Although the April 2004 VA medical record 
indicates that the veteran had reduced his suicidal ideation, 
implying that some still remained, such a conclusion is 
specifically contradicted by the other unequivocal statements 
in the other examinations reports.  

Regarding the veteran's history of self-injurious behavior 
which involves cutting or scratching his arms, the January 
2003 examination report reflects that the veteran stated that 
he first did this 15 years ago, and had done so as recently 
as November 2002.  However, when he showed his arms to the 
examiner in January 2003, there were no obvious scars and the 
veteran denied ever requiring medical attention.  Thus, the 
injuries were apparently quite minimal.  In light of this, 
the Board concludes that the history of such behavior is not 
suicidal nor is it indicative of danger to self (one of the 
criteria for a 100 percent rating).  Moreover, the VA 
examiner in July 2006 indicates that such behavior was not a 
symptom of the veteran's PTSD.  

There has never been any mention of obsessional rituals or 
spatial disorientation.  The VA mental examination report 
dated in January 2003 specifically notes that he denied 
having obsessive thoughts, though it was noted that he 
reported some compulsive cleaning, estimating that he cleaned 
his house approximately five hours each day   The Board does 
not view compulsive cleaning as being an obsessive ritual 
within the meaning of the rating criteria, as there is no 
indication that it interferes with other routine activities.  
Moreover, in the report of the VA psychiatric examination 
conducted in August 2006, it was specifically stated that the 
veteran did not have obsessive/ritualistic behavior.  

Regarding spatial disorientation, the Board notes that on 
testing by the VA in August 2006, the veteran's spatial 
reasoning was described as being average.  Although he 
reportedly had scores in the severely impaired ranges on 
tests of visual spatial recognition and reasoning, the scores 
were reportedly typical of severely demented clients and were 
not consistent with his present living situation and his 
interview behaviors.  Elsewhere in the report it was noted 
that his test scores should be viewed conservatively and may 
be significant underestimates of his actual capacities.  

There is no indication that the veteran's speech it was 
illogical, obscure or irrelevant.  On examination in January 
2003, the speech was noted to be clear, coherent and goal 
directed.  On VA examination in August 2006, his speech was 
described as being spontaneous.  

With respect to whether there is near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, the VA examination conducted 
in January 2003 noted that the veteran denied having panic 
attacks.  The Board has noted that the report of a 
psychiatric examination conducted by the VA in August 2006 
reflects that the veteran reportedly experienced panic 
attacks, but it was further noted that these occurred only 
two times per week.  Thus, the frequency was not "near 
continuous."  The Board further notes that the report of a 
psychiatric examination conducted in July 2006 reflects that 
the examiner concluded that the veteran's depressive symptoms 
were related to his nonservice-connected schizoaffective 
disorder.  

The Board finds that the veteran's personal appearance and 
hygiene are both good.  The VA examination report of July 
2006 reflects that the veteran was able to maintain a minimum 
level of personal hygiene.  

Although he has apparently had some irritability, it has not 
recently been accompanied by any periods of violence.  The 
Board has noted that the January 2003 examination report 
contains a history given by the veteran of having worn a 
dress to bars just to start fights.  The Board initially 
finds that the credibly of such an account is highly 
doubtful.  Moreover, this was presented as a history of an 
occurrence in the past, and it was not indicated that he had 
engaged in such behavior during the current rating period.  
The same report also includes histories given by the veteran 
of having been arrested for assaults, but the time frame for 
such occurrences was not specified.  The context of the 
report suggests that these were incidents in the past rather 
than recent or current problems.  The Board also notes that 
the VA psychiatric examination report of August 2006 
indicates that he had no history of violence or 
assaultiveness.  It was also noted that his impulse control 
was good.  

While the records reflects that the veteran has difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), this symptom alone does not warrant a 
higher rating.  In addition, although the veteran has an 
impaired memory, such impairment is already contemplated by 
the criteria for the currently assigned 50 percent rating.  

Regarding the ability to maintain a relationship, the Board 
notes that the veteran maintained a successful marriage for 
many years until his wife's death.  The VA examination of 
January 2003 reflects that he reported a close relationship 
with one child and an improving relationship with another.  
He also reported having a close friend who lived in another 
state.  Similarly, the VA examination of July 2006 also noted 
that the veteran stays in touch with his middle daughter.  
Thus, inability to maintain a relationship is not shown.  

In summary, the manifestations contemplated for a 70 percent 
rating are not present.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 50 
percent for post concussion syndrome with post-traumatic 
stress disorder are not met.  


III.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service Connected Disability.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  In 
particular, he asserts that his service-connected psychiatric 
problems preclude employment.  As noted above, service-
connected disabilities are rated based primarily upon the 
average impairment in earning capacity.  Total disability is 
considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  

A total rating may be authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 38 
C.F.R. § 4.16(a), a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 50 percent disabling; 
onychomycosis and dermatophytosis of the hands and feet with 
excision of toenails, rated as 30 percent disabling; and an 
abrasion of the right hand, rated as noncompensably 
disabling.  His combined disability rating is 70 percent.  
Thus, his combined service-connected rating meets meet the 
preliminary percentage criteria of 38 C.F.R. § 4.16(a).

The veteran has completed a high school education.  He 
reported on various VA examinations that he has occupational 
experience working as a painter and as a mechanic for a 
railroad.  He stated that he last worked full time in 1995 or 
1996.  He has stated that it was his service-connected PTSD 
which precludes employment.  

The Board notes, however, that there is no credible evidence 
that the service-connected disabilities render the veteran 
unable to work.  Although records from a railroad company 
reflect that the veteran was found to be entitled to 
retirement benefits on the basis of having long term 
disability, this was apparently based in part (if not 
primarily) on consideration of his nonservice-connected 
lumbar spine disorder.  The VA examination report dated in 
January 2003 reflects that the veteran said that had been a 
hard worker and worked like crazy until hurting his back.  He 
said that he had been able to function well because people 
left him alone.  He reported having received positive 
performance evaluations.  Thus, it appears that the PTSD was 
not the cause of his early retirement.  Impairment 
attributable to a nonservice-connected disorder, such as the 
veteran's back disorder, may not be considered as a basis for 
finding entitlement to a total rating based on impairment due 
to service-connected disabilities.  

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities are not of such 
nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
veteran's service-connected disabilities are not shown to be 
productive of total occupational impairment.  The medical 
evidence does not show that his service-connected 
disabilities preclude all forms of employment for which he is 
qualified.  The VA examiner in 2003 noted that the PTSD 
symptoms appeared to contribute to the veteran's inability to 
work, but the examiner stated that he was unable to determine 
whether the PTSD symptoms would cause him to be unemployable 
if the veteran had not also experienced significant childhood 
trauma and significant injuries to his back.  The VA examiner 
who conducted a PTSD examination in July 2006 noted that 
there is no material evidence to state that the PTSD alone 
impacted the veteran's employment.  In addition, in response 
to a question as to whether there was total occupational and 
social impairment due to PTSD signs and symptoms, the 
examiner responded "No,"  The examiner further stated that 
there was reduced reliability and productivity due to PTSD, 
but the PTSD signs and symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.



ORDER

1.  An increased rating for post-traumatic stress disorder, 
currently rated as 50 percent disabling, is denied.

2.  A total disability rating based on individual 
unemployability due to service connected disability is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


